        Case 1:19-cv-11187-LJL Document 18 Filed 03/30/20 Page 1 of 1

Morgan Lewis

Michael S. Kraut
Partner
+1.212.309.6927
michael.kraut@morganlewis.com



March 30, 2020

Hon. Lewis L. Liman
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

Re:      Request for Rescheduling of Pre-Trial Conference
         Paulette Rubinstein v. Music Sales Corp., Case 1:19-cv-11187-LGS

Your Honor:

We represent Plaintiff Paulette Rubinstein in the above-referenced case. The Court recently extended
Defendant Music Sales Corp.’s time to respond to the Complaint by sixty days in light of the current
pandemic and the parties’ ongoing efforts to try to resolve the case. On behalf of both parties, we
respectfully request that the pre-trial conference currently scheduled for April 9, 2020 (which would
have been shortly after Defendant’s response was due), be adjourned for an additional 60 days as
well.

Respectfully submitted,

/s/ Michael S. Kraut
Michael S. Kraut

Application Granted.
The Initial Pretrial Conference previously scheduled for April 9, 2020 has
been rescheduled to June 9, 2020 at 3:00PM and will proceed by
Telephone. Parties are directed to dial-in to the Court's teleconference
number at 888-251-2909, Access Code 2123101, and follow the necessary
prompts.

       3/31/2020




                                                   Morgan, Lewis & Bockius    LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060            +1.212.309.6000
                                                   United States                      +1.212.309.6001
